IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                  No. 99-41159
                                Summary Calendar



JAMES O’DELL WALTON,

                                                   Plaintiff-Appellant,

                                      versus

ORLANDO PEREZ; JESSE G. ORTIZ; MICHAEL J. ROSS;
SHEILA DELGADO STARR; AMBURN, Sergeant; ROSALEZ;
MICHAEL A HUSER; M. PEREZ; LISA M. GONZALES;
RACHEL CARDENAS; GABRIEL D. PACHECO; ROBERT BARRERA;
ANTONIO GARCIA, JR.,

                                                   Defendants-Appellees.

               __________________________________________

                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. C-98-CV-53
               __________________________________________
                               November 7, 2000

Before POLITZ, JOLLY, and BARKSDALE, Circuit Judges.

PER CURIAM:*


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
      James O’Dell Walton, a Texas state prisoner, appeals an adverse jury verdict

in his excessive force suit against the several named corrections officers, and a

rejection by the court of other civil rights claims under 28 U.S.C. §

1915(e)(2)(b)(ii). He maintains that the officers used excessive force against him

and that the jury erred in its consideration of the evidence presented.

      Our review of the record reveals ample evidence supportive of the jury’s

verdict. Walton has failed to carry the required burden on appeal; specifically, he

has failed to show that the evidence was so strongly in his favor that no reasonable

juror could have arrived at a contrary verdict.1

      On appeal Walton advances an objection to the makeup of the jury. This

claim was not presented to the trial court. It may not be raised for the first time on

appeal and it is accordingly rejected.2

      The balance of Walton’s civil rights claims were tried and rejected by a

magistrate judge and by the district court. Our review of the record persuades that

Walton’s broad-based allegations were not supported by the requisite evidence and

that the trial court did not err in dismissing same.


set forth in 5TH CIR. R. 47.5.4.
      1
          Hiller v. Manufacturers Prod. Research Group, 59 F.3d 1514 (5th Cir. 1995).
      2
          Garcia v. Excel Corp., 102 F.3d 758 (5th Cir. 1997).

                                            2
The verdict and judgments appealed are AFFIRMED.




                               3